 130DECISIONS OF NATIONALLABOR RELATIONS BOARDFuqua Homes Missouri,Inc.andGeneral Drivers,Warehousemen and Helpers Local Union No. 534,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case 17-CA-4914January 9, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn July 27, 1972, Administrative Law Judge I IvarH. Peterson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The Union filed cross-exceptions and a memorandum in support thereofand in opposition to Respondent's exceptions. TheGeneral Counsel filed a brief in support of theDecision and suggestions for clarification thereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.1.We agree with the Administrative Law Judgethat the Respondent violated Section 8(a)(1) of theAct by unlawfully interrogating employees abouttheirunion activities,creating the impression ofengaging in,2 and in fact engaging in, surveillance ofunion activity, implementing an invalid no-solicita-tion rule,3 promising benefits to its employees if theywould refrain from engaging in union activities,threatening to withdraw benefits from them forengaging in union activities,promulgatingmoreonerous rules and regulations concerning tardiness,absenteeism, and work efficiency, all in an effort tocontrol union activity and anticipatorily refusing tobargain collectively.4We also agree that the Respon-dent violated Section 8(a)(1) and (3) of the Act byIThetitleof"TrialExaminer'was changed to "Administrative LawJudge"effectiveAugust 19, 19722Althoughfinding thatRespondent had unlawfully interrogatedemployees concerning their union activities and that Respondent hadcreated the impression of engaging in surveillance of their union activities,all in violation of Sec 8(aXl) of the Act, the Administrative Law Judgeinadvertently failed to include these findings in his"Conclusions of Law."The Decision is hereby amended to include them3 In sec.II,A, par 7,of his Decision the Administrative Law Judgefound the no-sohcmtatmon rule prohibiting solicitations on "Company time orpremises" to bea violation of Sec.8(axl) of the Act.Thereafter,in sec. II,B, par.5, he inadvertently described the rule as prohibiting solicitation on"Company timeandpremises."Thisinadvertenceis hereby corrected4 In the last sentence of Conclusionof Law 2 ofthe Decision,the aboveunlawfully discharging employees Lendell Deckerand James Davis on November 12, 1971, because oftheir union activities and by constructively discharg-ing employees Larry Stock, because of his unionactivities,by assigning him to a more onerousposition on October 20, thereby forcing him to leaveon October 22, 1971.2.AlthoughRespondent was charged in thecomplaint only with violations of Section 8(a)(1) and(3) of the Act and the General Counsel throughouttheentirehearing disclaimed any intention ofseeking a bargaining order,5 the Administrative LawJudge, nevertheless, as part of his RecommendedRemedy ordered the Respondent to recognize and tobargain collectively with the Union in an appropriateunit of Respondent's employees, excluding clericalemployees and supervisors. Thus, relying on theSupreme Court's decision inGisselPacking6theAdministrative Law Judge concluded that Respon-dent's violations of Section 8(a)(1) and (3) of the Act,occurring during the Union's organizational cam-paign, were so "extensive" and "pervasive" that abargaining order was the appropriate remedy "irres-pective of a card majority" establishing the Union'srepresentative status.Whilewe agree with theAdministrativeLaw Judge's characterization ofRespondent's illegalconduct as being extensive andpervasive,we are of the opinion that a bargainingorder in the circumstances here disclosed is notwarranted.Thus, we note, that aside from the petition? beingcirculated by the employees favoring union repre-sentation, the record is devoid of any evidenceestablishing majority status on the part of the Union.Moreover, while the petition, apparently relied on bytheAdministrativeLaw Judge, does contain anumber of unauthenticated signatures of namedemployees, there is no evidence in the recordestablishing that the names appearing on the petitioncomprise a majority of the Respondent's employeesin an appropriate unit. Furthermore, even assumingthe validity of the signatures on the petition, in viewof the ambiguous nature of the caption thereon, wecannot conclude that such petition clearly demon-strates that the employees by signing, clearly decidedconduct was inadvertently found violative of Sec.8(a)(1) and(3) of the Act,which finding is hereby amended to read "Section 8(a)(l)."5At thehearing,theUnion,as part of its contention that the Boardshould issue a bargaining order, acknowledged that it couldnot establishmajority status.6N.LR.B. V. GisselPacking Co., Inc,395 U.S. 575.7The petition,which the Administrative Law Judge refers to as "thepaper,"was introducedas G.C.Exh. 2 and consists of two pages with ahandwritten caption over a listing of signatures on the front of the firstpage,it also has signatures on the back but no caption.The second pagecontains only two signatures,one of which is crossedout. Thecaption onthe front of the first page reads: "Be it known that the following are in favorof and support the inacting of a union for better wages and workingconditions."201NLRB No. 13 FUQUA HOMES MISSOURI, INC.to choose the Union as their exclusive representativefor purposes of collective bargaining. Additionally,we note that the record does not establish anydemand by the Union for recognition.In view of the foregoing, and since, primarily dueto the General Counsel's disclaimer throughout thehearing of any intent to seek a bargaining remedy,the issue of the Union's majority status or the desireof the Respondent's employees in being representedby the Union was never litigated at any stage of theproceeding, we find that a bargaining order is notappropriate, and the Administrative Law Judge'srecommended remedy and order in regard thereto isnot adopted.8 Accordingly, we shall amend hisrecommended Order and notice.3.The Administrative Law Judge 'also grantedtheUnion's request that it be reimbursed for itslitigation costs and related expenses, stating that he is"... of the view that the conduct of the Respondentin this proceeding is not to be distinguished from thatof the Respondent in theTiideecase ...." Wedisagreewith this conclusion and find the factsherein to be substantially different from those in theTiideecase.9The Board inTiideegranted the union litigationcosts and expenses because of the frivolous litigationengendered by the Respondent's refusal to bargainafter an election had been conducted pursuant to anagreement for consent election which resulted in theunion's certification. After the election the respon-dent filed objections based on certain conduct of theunion which the Regional Director investigated andoverruled. Thereafter, although the consent agree-ment had provided for final determination of anysuch questions by the Regional Director, the respon-dent refused to bargain with the union, raising broadobjections concerning its right to a hearing on itspostelection objections. Inasmuch as the circum-stances herein are clearly distinguishable from thosein theTiideecase and for reasons more fully set forthin our recent decision inHeck's Inc.,191 NLRB No.146, we do not adopt the Administrative Law Judge'srecommended remedy in this respect.Accordingly,we shall amend the recommendedOrder and notice to employees by deleting anyreference to reimbursement for litigation costs andexpenses.10ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Fuqua Homes Missouri, Inc., Boonville, Missouri, its131officers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order, as herein modified:1.Delete paragraphs 2(b), (d), (e), and (f) of therecommended Order of the Administrative LawJudge and reletter the remaining paragraphs accord-ingly.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.s SeeThe Loray Corporation,184 NLRB No 57.eTudee Products, Inc.,194 NLRB No. 198.to In the notice appended to the Administrative Law Judge's Decisionthere is no reference to Respondent's unlawful interrogation of employeesregarding their union activities or to Respondent's creating the impressionof engaging in surveillance of employees'union activities.We shall,therefore,amend the notice to conform in these respects to the findings inthe Decision which we are hereby adopting.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,aftera trial, that we violated Federal law byterminating the employment of Larry Stock, LendellDecker, and James Davis because of their support ofGeneral Drivers, Warehousemen and Helpers, LocalUnion No. 534, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, by unlawfully interrogatingemployees about their union activities, by creatingthe impression of engaging in and in fact engaging insurveillance of a meeting of employees with repre-sentatives of said Union, by promulgating an invalidno-solicitation rule, by promising increased benefitsand bonuses, by threatening to eliminate benefits, byinitiatingmore onerous rules and regulations con-cerning tardiness, absenteeism, and work efficiency,and by anticipatorily refusing to bargain with theUnion:WE WILL offer Larry Stock, Lendell Decker,and James Davis immediate reinstatement totheir former positions and compensate them forthe earnings they lost as a result of theirdischarge, plus interest at 6 percent per annum.WE WILL NOT discharge or discriminate againstany employee for supporting the Union.WE WILL NOT promise increased benefits orthreaten to eliminate benefits.WE WILL NOT initiate more onerous rules andregulationsconcerning tardiness, absenteeism,and work efficiency, and will rescind such rulesand regulations.WE WILL NOT, in anticipation of a request tobargain, refuse to do so. 132DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOTunlawfully interfere with ouremployees'union or concerted activities.WE WILL NOTinterrogate employees regardingtheir union activities.WE WILL NOTcreate the impression that we areengaging in surveillance of union activities.WE WILL NOTengage in surveillance of unionactivities.FUQUAHOMES MISSOURIINC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Room 610, Federal Building, 601East 12th Street,Kansas City,Missouri 64106,Telephone 816-374-5181.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: This case was triedinColumbia,Missouri, onMay 16 and 17, 1972. Thecomplaint was issued on December 30, 1971, on chargesfiled on November 15 and amended on December 13 byGeneralDrivers,Warehousemen, and Helpers LocalUnion No. 534, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called the Union. Briefly stated, thecomplaint alleged that beginning in October the Respon-dent unlawfully interrogated the employees about theirunion activities, created the impression of engaging in anddid in fact engage in surveillance of union activity,implemented an invalid no-solicitation rule, threatenedemployees with reduction or loss of benefits and with moreonerous working conditions, promised incentive awards,improvement in holiday pay, and other benefits, trans-ferred employee Larry Stock to a more onerous position onOctober 20 and constructively discharged him on October25, and on November 12 unlawfully discharged employeesLendell Decker and James Davis and has since refused toreinstate them, all in violation of Sections 8(axl) and (3)and 2(6) and (7) of the Act. In its duly filed answer, theRespondent admitted jurisdictional allegations of thecomplaint but denied having committed any unfair laborpractices.Upon the entire record in the case, including myobservation of the demeanor of the witnesses and consider-ation of the briefs filed by counsel for all parties on June26, I make the following:FINDINGS OF FACTI.JURISDICTIONRespondentis engagedin the manufacture and distribu-tion of mobile homes with its principal place of businesslocatedat Boonville,Missouri.Admittedly, it annuallypurchases goods and materials valuedin excessof $50,000directly from sources outside the State of Missouri andannually sellsproducts valuedin excessof $50,000 directlyto customers located outside the State of Missouri. Also, itannually sellsproducts valuedin excessof $50,000 to firmslocated within the State of Missouri but which in turnannually sellproducts valuedin excessof $50,000 directlyto customers located outside the State. The Respondent isa wholly owned subsidiary of Fuqua Industries Inc., ofAtlanta, Georgia, which is alsoengagedin the manufactureand distribution of mobile homes with its principal place ofbusinessinAtlanta. The two corporations are affiliatedbusinesses with the same officers, directors, and operators.At all times materialherein PeterYoung,generalmanager,and James Suddith, plant superintendent, were supervisorsand agents of the Respondent, within the meaning ofSection 2(11) and (13) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Interference,Restraint,and CoercionDuring the latter part of September the three allegeddiscnminatees (Stock, Decker, and Davis) circulated thefollowing petition among their fellow employees:Be itknown that the following are in favor andsupport the enacting of a union for better wages andworking conditions.The documentbears some 21 signatures, including 2 thatwere crossed out. Stock then found out which Teamsterslocal serviced the Boonville area and a meeting wasarrangedwith the Union to be held at the Atlasta Motel,Boonville, at 7:30 p.m. on October 21. During the severaldays before this meeting Davis, Decker, and Stockinformed their fellow employees of the date, time, andplace of the meeting.On October 20, in the afternoon, Plant SuperintendentSuddith told Stock, who weighs approximately 250 pounds,that he was being transferred to work on the roofs oftrailers.Stock protested the transfer because he hadinformed Suddith when first employed that he was afraidof heights. At the end of the working day on October 21,Davis,Decker, and Stock were called to a partiallycompleted office trailer outside the plant and told, in thepresence of Plant Superintendent Suddith and GeneralManager Young, that, as counsel for the General Counselputs it, "he had had it with them." Young asked them whateach knew about the effort to get the Union into the plantand each of them denied any knowledge of union activity. FUQUA HOMESMISSOURI, INC.Young then informed them that he knew there was to be aunionmeeting the following evening and he intended to bepresent.The evening of October 21 a number of Respondent'semployees gathered at the Atlasta Motel and observedYoung and Suddith drive by the Motel parking lot andthen leave. The two of them stopped their car a few feetfrom where Stock was standing and looked at him for afew seconds before departing.Stock,who weighssome100 pounds more than theregular roofers, Dale Purvis and Casey Jones, worked onthe trailer roofs on October 21 and 22. As he crawledacross the trailer roofsome12 feet above ground level, hebroke through the roof onat least oneoccasion. He neverreturned to work again for the Respondent after October22.On October 26, the Respondent posted a notice on thebulletinboard to the effect that there would be nosolicitation on companytime or premises.'At the time thatthis notice was posted and thereafter the Respondent gaveits employees two paid 10-minute work breaks during theday. About 1 o'clock on October 26, Young summoned theemployeesto a meetingat which he stated, among otherthings, that the employees may be looking elsewhere fortheirChristmas dinners that year. During the previousChristmasseason theRespondent had given each employ-ee a turkey and $20.On October 29, the Respondent posted a notice, signedby Suddith, and distributed it to employees which set forthregulations concerningtardiness and absenteeism andconcluded as follows:For the talkers, the walkers, and wanderers, the jobcutters, the daydreamers, the habitually frequent restroom attenders, the break and lunch extenders, readand head(sic)forthisisyour finalwarning.Young held another meeting of employees on November5,and announced that the employees would receive theday after Thanksgiving as a holiday and that the employeeof the month would receive $50 and a Fuqua shirt.Theretofore, employees had never been informed of anextra holiday or prizes for the employee receiving themonthly award.On November 12, Suddith came to Davis and Deckerand gave them their checks, telling them that he had signedstatementsfrom two employees that Davis and Decker hadsigned union solicitation cards on company time. RoyCassidy was one of the two employees who signed thestatementimplicating Davis and Decker. Cassidy testifiedthat he did not directly tell any officialofmanagementabout his conversation with Davis but that he did tell JohnHeim, one of thetwo signersof thestatement.Young called anothermeetingof employees in theafternoon of December 3, and announced that the daysbefore Christmas and New Year's would be paid holidays.Theretofore, the employees had not been told that theseextra holidays would be given to them. At thesame time,Young stated that he knew there had been aunion meetingthe night before and added that if the Union got in he did1The text tothe notice is not in therecord.2Moreover, any risk of ambiguity of such a rulemust be held against the133not have to agree to anything but that all he had to do wasto listen.B.The Alleged Discriminatory TerminationsAs previously stated, the complaint alleged that threeemployees were discriminatorily terminated: Larry Stockon October 25, Lendell Decker and James Davis onNovember 12. We will first consider the evidence concern-ing Stock.Stock, a young man employed by the Respondent inMay 1970, weighs about 250 pounds. During the early partof October 1971 Stock distributed a petition which statedthe signers were "in favor of and support the enacting of aunion for better wages and working conditions," andsolicited employees to sign it.Two days before Stock left the employ of the Respon-dent he was transferred to work on trailer roofs. Stock hadpreviously informed Suddith that he was apprehensiveabout working heights above ground; however, Suddithnonetheless effected the transfer. As previously stated, onat least one occasion while working on the trailer roofs,Stock fell partially through the roof and, in consequence,did not return to work after October 22.On the record, I find little if any justification for thetransfer of Stock to work on trailer roofs. The Respondenthad two roofers, Purvis and Jones, each of whom weighedin the vicinity of 150 pounds--some 100 pounds less thanStock. In view of the Respondent's knowledge that Stockwas apprehensive about working above ground, and hisexcessive weight, it seems plain to me that the Respondentwas in substantial part motivated in making the transfer bya desire to make Stock's working conditions so onerous asto cause him to cease working for the Respondent. In sum,Iam persuaded and find that by transferring Stock toworking on trailer roofs, with the result that he ceasedworking for the Respondent, the Respondent constructive-ly discharged him. Moreover, I find that the motivatingfactor in the Respondent's action was that Stock hadengaged in union activity. Consequently, I find that hisceasing to work for the Respondent constitutes a construc-tivedischarge, for discriminatory reasons, violative ofSection 8(a)(3) and (1) of the Act.As stated above, the Respondent promulgated a no-solicitation rule on October 26 which provided that therewould be no solicitation on company time and premises.However, the Respondent gave employees two 10-minutework breaks during the day at which time the employeeswere on company time but not working time. Thesolicitation of authorization cards fall within the area oforal solicitation andmay be prohibited only duringworking time. SeeStoddard-Quirk,138 NLRB 165, 619.2Even if it be assumed that the rule was presumptively validon its face, the facts here rebut any such presumption. Therule was promulgated less than a week after Young andSuddith had engaged in the surveillance of the first unionorganizational meeting and had questioned Davis, Decker,and Stock concerning their knowledge of the Union'sorganizational campaign. The rule was first applied againstpromulgator of the rule.N.LR B. v. Miler Charles Co,341 F.2d 870 (C.A.2, 1965) 134DECISIONSOF NATIONALLABOR RELATIONS BOARDDavis and Decker, known adherents of the Union.Moreover, other types of solicitation were permitted duringworking time.In addition,theRespondent engaged in apatternof conduct which was clearly hostile to theTeamsters organizational efforts;these included interroga-tion, surveillance, promise of benefits, threats to withdrawbenefits,and anticipatory refusal to bargain.Such actionswere clearly violative of Section 8(a)(l) of the Act and Ican come to no other conclusion than that the terminationsofDavis,Decker, and Stock were plainly violative ofSection 8(a)(3) and (1) of the Act. The Respondent knew,through reports from Foreman Jerry Reuter and employeeJohnHein(the son of Respondent's accountant),that Heinsigned the complaint against Davis and Decker only afterSuddith had first ascertained that Hein did not want theUnion in the plant. Hein came up to Decker and Davisalmostdaily in theplant and engaged them in discussionsabout the Union. Hein had daily talks with his father aboutwhat went on out at the plant. I think it is fair to infer thatHein was encouraged by his father to engage Davis andDecker in conversations about the Union. With respect toCassidy,Davis and Decker admitted having solicitedCassidy to sign an authorization card, but Decker did so inthe parking lot before work about 4 days before Davis andDecker were terminated. Davis solicited Cassidy to sign acard in downtown Boonville, after working hours. Al-though Cassidy signed the complaintagainstDavis andDecker, he clearly stated that he had had no conversationswith anyone from Respondent's management about Davis'union solicitation of him, and he did not testify that he hadbeen solicited by Decker. In sum, I conclude that thetermination of Davis and Decker was pursuant to theunlawful no-solicitation rule and was therefore violative ofSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By constructively discharging Larry Stock on Octo-ber 22, 1971, and by terminating Lendell Decker andJamesDavis on November 12, 1971, because of theirsupport of the Union, the Respondent engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) and (1) of the Act.2.By engaging in surveillance of a meeting of itsemployees with union representatives, by promulgating aninvalid no-solicitation rule, by promising increased benefitsand bonuses, by threatening to eliminate benefits, byinitiatingmore onerous rules and regulations concerningtardiness,absenteeism,and work efficiency, and byanticipatorily refusing to bargain, the Respondent violatedSection 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and to takecertain affirmative action.The Respondent having constructively discharged LarryStock and discriminatorily terminated Lendell Decker andJames Davis, I find it necessary that the Respondent beordered to offer them full reinstatement with backpaycomputed on a quarterly basis, plus interest at 6 percentper annum, as prescribed in F.W. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716, from the date of the terminations to the datereinstatement is offered.At the hearing and in his brief counsel for the Unionrequested that the usual remedies for violations here foundbe made but, in addition, he stated that in his view thosecustomary remedies are inadequate. Indeed,counsel statesthat to maintain that after Respondent's course of conduct"employees can still make a free determination is absolutefolly,"and that by the time the case has progressedthrough the Board and the courts "the Union's strengthwillhave been depleted, its members will have beenthoroughlydisillusionedwithprinciplesofcollectivebargaining,and turnover will have taken its toll."In viewof these considerations,counsel for the Union requests thattheRespondent be ordered to bargain with the Union,basing this proposal upon the Supreme Court's decision inN.LR.B.v.GisselPacking Co.,395 U.S. 575. Counsel, insupport of his proposal, points to the language in that casethatwhen an employer's violations of 8(a)(1) and (3)"committed during the representation campaign were soextensive and pervasive . . . a bargaining order was theonly available Board remedy irrespective of a cardmajority." Counselassertsthat the Respondent's conduct`'certainly falls into this category and . . . is far moreextensive and pervasive than that discussedby the Court inGissel. "Unioncounsel further requeststhat the Union bereimbursed for its costs and legal expenses,resting thisrequest uponTiidee Products, Inc.,194 NLRB No. 198, and196 NLRB No. 27, andUnited Steelworkers of America v.ButlerManufacturingCompany,439 F.2d 1110 (C.A. 8,1971).The Union further requests that in backpaycomputations there be included both "current and realisticinterest rates and cost of living increases,"pointing outthat 8 years have passed since the Board ordered thatbackpay be computed at 6-percent interest. Counselfurtherrequest that the Union be given "the firstopportunity to providea replacementfor any discriminateewho declines reinstatement,"asserting that "a remedywhich provides no deterrent for future violation and whichallows an employer to profit from his own wrong doings, iswoefully insufficient."He further requests that notices bemailed to each employee and that the Union should beafforded the opportunity to address employees on compa-ny time and property. Finally, the Union requests thatLendellDecker should be reimbursed for the financiallosses he suffered because, by reason of his discharge, helost his hospitalization insurance.With respect to the Union's requestthat it be reimbursedfor its litigation costs and related expenses,the Board inEx-Cell-O Corporation,185 NLRB No. 20, enfd.sub nom.InternationalUnionUnited Automobile,Aerospace andAgricultural ImplementWorkers of America, UAW v.N.LR.B.,449 F.2d 1046, 1058 (C.A.D.C.), stated itsconclusion to be that Congress did not give the Board FUQUA HOMESMISSOURI, INC.extraordinary authority to grant the compensatory mone-tary remedy requestedby theunion concerned in that case.However,the court of appeals disagreed with this view ofthe scope of the Board's statutory remedial power andremanded the cases to the Board for further proceedingsnot inconsistent with the court'sopinion.InTiidee,theBoard stated that it "adheres to the views expressed inEx-Cell-O,but nonetheless stated that`inasmuch as it hasaccepted the remand,itconsiders itself bound by theCourt'sopinion as the law of the case.'"While Isympathizewith the Union's request that current andrealistic interest rates and cost-of-living increases beincluded in the determination of the interest to be awardedon backpay, I consider myself boundby theBoard'scurrent practice of awarding 6-percent interest.In my view,the Board rather than a Trial Examiner should determinewhether more than 6-percent interest should be awarded.As to reimbursement for costs and related expenses theBoard inTiideedid award such to the union there involved.The Board there granted the request that the union bereimbursed"for certain litigation costs and expenses,"stating that it would effectuate the policies of the Act andserve the public interest"to order Respondent to reimbursethe Board and the Union for their expenses incurred in theinvestigation,preparation,presentation, and conduct ofthese cases, including the following costs and expensesincurred in both the Board andCourtproceedings:reasonable counsel fees,salaries,witness fees,transcriptand record costs,printing costs,travel expenses and perdiem,and other reasonable costs and expenses."Iam ofthe view that the conduct of the Respondent in thisproceeding is not to be distinguished from that of theRespondent in theTiideecase,and, therefore,Iconcludethat the order should provide for reimbursement oflitigation costs and expenses.Withrespect to the request that the Respondent beordered to bargain with the Union,Inote that amajorityof the employees signed the paper favoring selecting aunion.Inmy opinion,the pattern of misconduct clearlyestablished in this case comes within the terms of theSupreme Court'sdecision inGissel,and, accordingly, Ishall direct that the Respondent bargain collectively withtheUnion. In addition I conclude that in addition toposting notices on bulletin boards each unit employeeshould be mailed a copy of the notice at his home address.As to reimbursement of Decker for the financial losses hesuffered because he lost his hospitalization insurance, Ithink it only fair that this should be done,and my orderwill so provide.Ido not,however,believe that the Unionshould be given the "first opportunity to provide areplacement for any discriminatee who declines reinstate-ment" or that the Union be afforded an opportunity toaddress the employees on company time and property.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended: 33 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations,and recommended Order herein shall, asORDER135Respondent,Fuqua Homes Missouri,Inc.,Boonville,Missouri,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting General Drivers, WarehousemenandHelpers,LocalUnionNo.534,affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,or any other union.(b) Coercively interrogating or threatening any employeeconcerning union support or union activities,engaging inor giving the impression of engaging in surveillance ofunion or concerted activity of its employees,promisingbenefits to its employees if they would refrain fromengaging in union activity or threatening to withdrawbenefits from them for engaging in such activity,promul-gatingmore onerous rules and regulations concerningtardiness,absenteeism,and work efficiency,promulgatingor enforcing an unlawful no-solicitation rule, or inanticipation of a demand for collective bargaining statingthat it would not bargain collectively.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights guaran-teed in Section7 of the Act.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer toLarryStock, Lendell Decker, and JamesDavis immediate and full reinstatement to their formerjobs or,ifsuch jobs no longer exist,to substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges,and make them whole in themanner set forth in the section of this Decision entitled"The Remedy."(b) Notify the said employees,if presently serving in theArmed Forces of the United States, of the right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records,socialsecuritypayment records,timecards,personnel records and reports,and all other recordsnecessary to determine the amount of backpay due.(d)Upon request, bargain collectively with the above-named Union as the exclusive representative of itsemployees,excluding clerical employees and supervisorswithin the meaning of the Act, who constitute a unitappropriate for the purposes of collective bargainingwithinthemeaningofSection9(b)oftheAct.(e)Mail a signed copy of the attached notice marked"Appendix"to each of its employees immediately uponreceipt thereof from the Regional Director for Region 17.(f)Pay to the Board and the Union the costs andexpenses incurred by them in the investigation,prepara-tion,presentation,and conduct of this case before theNational Labor Relations Board and the courts,such costsprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes. 136DECISIONS OF NATIONALLABOR RELATIONS BOARDto be determined at the compliance stage of this proceed-ing.(g) Post at its premises in Boonville,Missouri,copies ofthe attached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places4 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read "Posted pursuantto a Judgment of a UnitedStates Courtof Appeals enforcing an Order ofthe NationalLaborRelations Board "where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notice is not altered,defaced,or covered by anyother material.(h)Notify theRegionalDirector for Region 17, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.5S In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify theRegional Director for Region17, in writing, within 20 daysfrom the date of this Order,what steps the Respondenthas taken to complyherewith."